DETAILED ACTION
1.	Claims 1-20 of application 16/401,560, filed on 2-May-2019, are presented for examination.  The present application is a CIP of application 16/105,457, filed on 20-August-2018, now USP 10,919,548.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claims 1 and 16 recite features for "the sensors" [p. 21:ln. 25; 25:16]. There is insufficient antecedent basis for these features in the claims. The claims additionally recite “a proximity sensor” prior to reciting “the sensors”. It is unclear whether “the sensors” is referring to the proximity sensor, or if “the sensors” comprise sensors additional to or separate from the proximity sensor. Claims 3, 6 and 17 also recite “the sensors” in lines 1, 4 and 1, respectively, and are rejected for the same reasons.
Claims 4 and 18 recite features for “the proximity sensors” in line 1. It is unclear whether the multiple proximity sensors indicated in claims 4 and 18 are analogous to “the sensors” recited in claims 1 and 16, upon which claim 4 and 18 are dependent, or whether “the proximity sensors” includes sensors additional to or are separate from “a proximity sensor” recited in claims 1 and 16. If referring to a multiplicity of separate sensors, the claims should recite “a first proximity sensor’, “a second proximity sensor’, etc.
	Claim 11 recites the feature “the drop off train” on line 1, which lacks antecedent basis.
Claims 2, 5, 7-10, 12-15 and 19-20 are rejected by virtue of their dependency on independent claims 1 and 16. 

Claim Rejections under 35 U.S.C. § 102(a)(2)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
	application for patent published or deemed published under section 122(b), in which the patent or
	application, as the case may be, names another inventor and was effectively filed before the
	effective filing date of the claimed invention.

3.2	Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yao et al, USP Publication 2019/0054929.

3.3	Yao discloses:
Claims 1 and 16:  A non-stop train system [¶0012] comprising: 
a plurality of train cars [0014 (a succession of interconnected compartments traveling along a track)] each comprising: 
a braking system coupled to rail wheels [0011 (implicitly required for 
decelerating the train to a full stop)]; 
an operator's cab comprising controllers [0014 (the departure compartment 
may include a motor that may be driven by a second operator (which would necessitate a confined space or cab for an operator’s station that is separated from the passengers as they move about the train). The second operator may direct the compartment to or from a station platform)]; 
a front coupler and a rear coupler [0016 (the succession of compartments 
may be inter-connected using coupling device)]; 
a proximity sensor [0014 (camera or Lidar)]; and 
a wireless transmitter and receiver [0020], 
an electronic control module communicatively coupled to the proximity sensor via the 
wireless transmitter and receiver and comprising a processor and a memory [0020; 0027; 0028], and 
at least one main track [0022 (a main track)] and a plurality of stop tracks [0022
(access tracks)] connected to the at least one main track, wherein each of the plurality of stop tracks are a drop off and pick up location [0022 (the station may include access tracks that are connected to the main track through track switches)], wherein 
at least one prepositioned train car of the plurality of train cars is stopped on one of the plurality of stop tracks [0015; 0024 (At the platform, passengers intending to depart the station  via the passenger carrier may already have boarded compartment)], 
at least one non-stop express train car of the plurality of train cars approaches and passes the one of the plurality of stop tracks along the main track [015 (Once the main body of the train decoupled from the departure compartment travels past the station…); 0024 (Once the main body of the passenger carrier passes track switch)], wherein the at least one prepositioned train car departs from the one of the plurality of stop tracks [0015 (the motorized compartment with the second group of departing passengers may chase down the main body of the train); 0024 (the control device controlling the track switches may trigger track switch 48B to connect access track 42 with main track 14, thus allowing motorized compartment to enter main track 14 and catch up with the main body.)], 
the at least one prepositioned train car accelerates onto the main track from the at least one of the plurality of stop tracks approaching a rear of the at least one non-stop express train car [0015 (When the motorized compartment carrying the second group of departing passengers catches up with the main body of the train…); 0025 (Once motorized compartment 46 catches up with the main body…)], 
the sensors detect a distance and a relative speed between the at least one non-stop express train car and the at least one prepositioned train car [0014 (The self-driving system may include sensors ( e.g., video cameras and Lidar sensor) and a computing system that implements artificial intelligence (AI) algorithms ( e.g., neural networks) to guide the departure compartment to the current station based on data captured by the sensors.)], and 
the electronic control module adjusts the speed of the at least one non-stop express train car and the at least one prepositioned train car based on the detected distance such that the rear coupler of the at least one non-stop express train car couples to the front coupler of the at least one prepositioned train car while moving along the track [0015 (When the motorized compartment carrying the second group of departing passengers catches up with the main body of the train, an operator on the motorized compartment may operate the coupling device to couple the motorized compartment to the main body.); 0025 (the motorized compartment may travel at a faster speed than that of the main body to catch up with the main body. Once approaching the main body, the operator of motorized compartment may drive at substantially the same (or slightly faster) speed as the main body. Responsive to determining that compartment is ready to be connected, the controller may trigger lock members to lock onto pin which is secured attached to compartment, thus using the coupling device to connect the compartment to the main body.)].
Further in regard to claim 16:  a display disposed within the operator's cab [0030];
an electronic control module communicatively coupled to the proximity sensor and the display via the wireless transceiver [0014; 0019; 0020]; and
the electronic control module processes inputs of the proximity sensors and outputs data comprising the distance and the relative speed between the at least one non-stop express train car and the at least one prepositioned train car on the display [0014 (The self-driving system may include sensors ( e.g., video cameras and Lidar sensor) and a computing system, including a display [0030], that implements artificial intelligence (AI) algorithms ( e.g., neural networks) to guide the departure compartment to the current station based on data captured by the sensors.)] to facilitate the coupling of the rear coupler of the at least one non-stop express train car to the front coupler of the at least one prepositioned train car while moving along the main track [0015 (When the motorized compartment carrying the second group of departing passengers catches up with the main body of the train, an operator on the motorized compartment may operate the coupling device to couple the motorized compartment to the main body.); 0025 (the motorized compartment may travel at a faster speed than that of the main body to catch up with the main body. Once approaching the main body, the operator of motorized compartment may drive at substantially the same (or slightly faster) speed as the main body. Responsive to determining that compartment is ready to be connected, the controller may trigger lock members to lock onto pin which is secured attached to compartment, thus using the coupling device to connect the compartment to the main body.)].

Claim 2:  wherein at least one drop off train car decouples from the at least one non- stop express train car [0014; 0019], 
the at least one drop off train car enters another of the plurality of stop tracks from
the main track [0014 (the departure compartment may include a motor that may be driven by a second operator (which would necessitate an operator’s station). The second operator may direct the compartment to a station platform); 0022], and 
the braking system of the at least one drop off train car activates to stop at the 
another of the plurality of stop tracks [0011 (decelerating the train to a full stop at the station)].

Claims 3 and 17:  wherein the sensors further detect an alignment between the rear coupler of the at least one non-stop express train car and front coupler of the at least one prepositioned train car [0025 (Responsive to determining that the compartment is ready to be connected, the controller may trigger lock members to lock onto pin which is secured attached to the compartment, thus using the coupling device to connect the compartment to the main body.)], wherein a status of the alignment is displayed on the display [0030].

Claims 4 and 18:  wherein the proximity sensors comprise at least one of a radio frequency sensor, a sonar sensor, an ultrasonic frequency sensor, and a camera [0014].

Claim 5:  wherein the plurality of drop off and pick up location comprises a combination of stations and designated stops at the plurality of stop tracks [0022 (Implementations of the present disclosure may allow arrival passengers to leave the passenger carrier at a current station and allow departing passengers waiting at the current station to board the passenger carrier while the main body travels non-stop…the station may include access tracks)].

Claim 6:  wherein each of the plurality of train cars comprise a display disposed within the operator cab and in communication with the electronic control module, wherein the display displays data collected by the sensors [0014 (the departure compartment 
may be driven by a second operator (which would necessitate an operator’s station). The second operator may direct the compartment to or from a station platform); 0025 (Once approaching the main body, the operator of motorized compartment may drive at substantially the same (or slightly faster) speed (requiring a display of speed) as the main body. Responsive to determining that compartment is ready to be connected (using the camera and/or Lidar ), the controller may trigger lock members to lock onto pin which is secured attached to compartment, thus using the coupling device to connect the compartment to the main body.)].

Claim 7:  wherein the electronic control module designates a control car to control the train via a control designator, wherein the control designator is used for the at least one non-stop express train car and for the prepositioned train car when the prepositioned train car is coupled to the at least one non-stop express train car [0016 (a railroad system including a track and a passenger carrier (e.g., a train). The passenger carrier may include a pilot that provides driving force to the carrier. The pilot can include any suitable types of engines such as, for example, electrical motors, diesel engines, combined engines (electrical and diesel engines), or steam engines. The pilot may drive a succession of interconnected compartments that carry passengers.)].

Claim 8:  wherein the control designator is at least one of a master key, a master token, a master code, and a master computer readable code [0029 (complex instruction set, etc.)].

Claim 9:  wherein the electronic control module processes the data and outputs the data on the display comprising: the speed and the distance between the at least one non-stop express train car and the at least one prepositioned train car [0015; 0025], a status of the coupling operation [0015; 0019; 0020], a status of the control of the train cars [0014-0015; 0024-0025], and a confirmation that the train cars are properly connected together [0025 (Responsive to determining that compartment is ready to be connected, the controller may trigger lock members to lock onto pin which is secured attached to compartment, thus using the coupling device to connect the compartment to the main body.)] or an error message that provides instructions required to correct the coupling operation.

Claim 10:  wherein a distance and a time of arrival of the at least non-stop express train that is approaching from behind the at least one prepositioned car is displayed on the display and a countdown is displayed indicating when the prepositioned car is to start moving to catch up to the non-stop express train [0024 (At the platform, passengers intending to depart the station via the passenger carrier may already have boarded the compartment. Another operator may drive the motorized compartment to a position near track switch 48B. Once the main body of the passenger carrier passes track switch 48B (as indicated on the operator’s display), the control device controlling track switches may trigger track switch 48B to connect the access track with the main track, thus allowing the motorized compartment to enter the main track and catch up with the main body.)].

Claim 11:  wherein the display of the drop off train displays braking instructions and a braking operational status [0023 (an operator may drive the departure compartment to the platform, and decelerate the train to a full stop (0011), and let the arrival passengers thereon  disembark at platform)]

Claim 13:  wherein each of the plurality of train cars comprise at least one of a speaker and a visual aid configured to communicate instructions to passengers [0018 (a public announcement may instruct the group of passengers whose destination is the next station to move from the main body to the departure compartment)].

Claim 14:  wherein the visual aids are graphic displays that display a name of an upcoming drop off and pick up location, an amount of time left prior to arrival at the upcoming drop off and pick up location, and when to start moving to the drop off car [0018 (When the passenger carrier  approaches a station, a public announcement may instruct the group of passengers whose destination is the next station, to move from the main body to departure compartment, and instruct other passengers to move to other compartments of the main body.)].

Claim 19:  wherein real-time visual or graphical representations of the couplers are displayed on the display [0015; 0019-0020; 0025 (Responsive to determining that compartment is ready to be connected (in real-time), the controller may trigger lock members to lock onto pin which is secured attached to compartment, thus using the coupling device to connect the compartment to the main body.); 0030].

Claim 20:  wherein the electronic control module designates a control car to control the train via a control designator [0016 (a railroad system including a track and a passenger carrier (e.g., a train). The passenger carrier may include a pilot that provides driving force to the carrier.)]. wherein the control designator is transferable from the non-stop express train car to another connected car [0014 (the departure compartment may be driven, separate from the main train, by a second operator (via an operator’s station). The second operator may direct the compartment to or from a station platform); 0025 (Once approaching the main body, the operator of motorized compartment may drive (the compartment)…)] and the prepositioned train car has its own control when the prepositioned train car is coupled to the at least one non-stop express train car [0014 and 0025 (wherein each compartment has its’ own operator and operator’s station, even when it is connected to the main train)], wherein the control designator is at least one of a master key, a master token, a master code, and a master computer readable code [0029 (complex instruction set, etc.)].

Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

4.2.1	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Krause et al, USP Publication 2013/0196519.

4.2.2	Yao discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 12.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Krause describes these features, including:
Claim 12:  wherein the front couplers and the rear couplers are Scharfenberg-type couplers [0027 (Krause teaches the connection of two railcars using Scharfenberg-type couplers)].
It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention, to have modified the non-stop train system as taught by Yao with the Scharfenberg-type couplers as taught by Krause. One of ordinary skill in the art would have been motivated to make this modification in order to make use of couplers capable of automatic coupling [Krause: 0027].

4.3.1	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yao.

4.3.2	Yao discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 15, including:
Claim 15:  wherein the electronic control module adjusts a speed differential of the at least one non-stop express train and the at least one prepositioned car [Yao: 0015; 0025] to be between about 0.37 miles per hour up to about 22 miles per hour.
	However, it would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention, to have modified the non-stop train system of Yao to include a speed differential with the particular range of 0.37 to 22 mph, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record and  considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents B-D define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661